Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 1/28/2022.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: independent claims 1, 12 and 17 recite the features of:

“receiving at least one incoming communication from each of one or more customers;

determining a pairing score for each agent selectable for servicing the incoming
communications with each of the one or more customers based on characteristics of the
incoming communications and on attributes of one or more customers and agents, rules and
criteria, wherein at least one pairing score is based on matching between agent and customer
attributes and is set based on one or more attributes of a customer-agent pairing and at least one
other customer-only attribute; and

routing an incoming communication from a customer to an agent based on such pairing
scores, including at least one pairing score that is determined after receiving the incoming
communication from the customer based on data about the customer and the agent known prior
to the incoming communication and data about each of the customer and the agent determined
in real-time after the incoming communication occurs.”.

Note that that independent claims 1, 12 and 17 contains allowable subject matter that is neither taught or made fairly obvious by the prior art or record which recite “routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs” and is allowed over prior arts of records (i.e., Chishti/Pub.No. 2012/0051537 and Eftekhari/ Pat # 9,648,171) and as discussed in  parent application 16/595,234 (see REM 03/26/2021 and NOA 07/14/2021).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652